PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pantus et al.
Application No. 15/102,204
Filed: 6 Jun 2016
For: SELECTIVE INTRUSION DETECTION SYSTEMS

:
: NOTICE OF SUA SPONTE
: WITHDRAWAL OF THE HOLDING	
: OF ABANDONMENT
:
:
The instant application has been directed to the Office of Petitions in connection with the Notice of Abandonment mailed May 14, 2021.

The Notice of Abandonment mailed May 14, 2021 indicates that the application is abandoned because “[t]he decision by the Patent Trial and Appeal Board rendered on 26 February 2021 and because the period for seeking court review of the decision has expired and there are no allowed claims.” A review of the Decision indicates that the examiner was reversed with respect to Claim 24. Accordingly, the Notice of Abandonment was improperly issued.

In view thereof, the holding of abandonment is WITHDRAWN.

This application is being directed to Group Art Unit 3648 for further processing in accordance with MPEP 1214.06 and the decision by the Patent Trial and Appeal Board issued February 26, 2021.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions